U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Form 10-Q xQuarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the Period Ended June 30, 2011. or oTransition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of1934 for the Transition Period From to Commission File Number33-92894 PREFERRED VOICE, INC. Delaware 75-2440201 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No. 6500 Greenville Avenue Suite 330 Dallas,TX (Address of Principal Executive Offices) (Zip Code) (214) 850-6830 (Registrant’s Telephone Number, including area code.) Not Applicable (Former name, Former Address and Former Fiscal year, if changed since last report.) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to the filing requirements for at least the past 90days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoý Applicable Only to Corporate Issuers Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Common Stock, $ 0.001 Par Value – 6,130,184 shares as of July 15, 2011. INDEX Preferred Voice, Inc. Part I.
